DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/544,019 of ARTHUR et al. for “AIR FILTER CONDITION SENSING” filed with preliminary amendment on December 07, 2021 has been examined.

Claims 1-20 are pending.

Drawings
Drawings Figures 1-31 submitted on December 07, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 07, 2021 is being considered by the examiner. 

Double Patenting Rejection  
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-13, 15 and 17 of U.S. Patent No. 10,363,509 B2. The difference between the patented narrower claims 1-13, 15 and 17 and the instant broader claims 1-20 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/544,019:
U.S. Patent No. 10,363,509 B2:
Claim 1: An air filter comprising: filter media comprising a downstream side and an upstream side; an absolute pressure sensor attached to the downstream side of the filter media adapted to measure downstream pressure while air is moved through the filter media; and circuitry coupled to the sensor, the circuitry configured to receive pressure data from the sensor representative of the condition of the filter media and wirelessly transmit such data.



Claim 2: The air filter of claim 1, wherein the circuitry is adapted to transmit sensor data to a memory device coupled to a processor and having a program stored thereon for execution by the processor to determine a pressure difference across the filter media as a function of the data from the pressure sensor.

Claim 3: The air filter of claim 2, wherein the processor is programmed to determine a status of the filter by a temporal analysis of the pressure data.

Claim 4: The air filter of claim 1, wherein the circuitry is adapted to determine a pressure difference across the filter media.


Claim 5: The air filter of claim 1 and further comprising a second sensor to provide second data, wherein the circuitry is further adapted to combine the second data with the data from the pressure sensor to determine the pressure difference.

Claim 6: The air filter of claim 1 and further comprising a perimeter frame.

Claim 7: The air filter of claim 6, wherein the filter media is pleated, and wherein the frame has a generally rectangular shape.

Claim 8: The air filter of claim 1 and further comprising an electronically readable filter ID, wherein the circuitry is further adapted to at least one of read the filter ID and transmit the filter ID.

Claim 9: The air filter of claim 8, wherein the circuitry is adapted to use the filter ID to enable or disable providing wireless data transmission.

Claim 10: The air filter of claim 1, wherein the circuitry is adapted to either transmit data intermittently, acquire data intermittently, or both.

Claim 11: The air filter of claim 1, wherein the sensor does not include or rely on the monitoring of airflow through a bypass.












Claim 12: The air filter of claim 1, wherein the circuitry is further adapted to generate an alert indicative of a time to replace the air filter as a function of the sensed condition of the filter.

Claim 13: The air filter of claim 1, wherein the circuitry is co-located with the sensor in a sensor housing, and wherein the housing includes a cap.

Claim 14: The air filter of claim 1, wherein the circuitry wirelessly transmits data by at least one communication protocol selected from the group consisting of Bluetooth and Bluetooth Low Energy.

Claim 15: A system for determining the useful life of an air filter, the system comprising: filter media comprising a downstream side and an upstream side; a sensor attached to at least the downstream side of the filter media for sensing a condition of the filter; and circuitry coupled to the sensor, the circuitry configured to receive data from the sensor representative of the condition of the filter media and wirelessly transmit such data; and a personal mobile device comprising a processor; a display coupled to the processor; and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising: wirelessly receiving data directly or indirectly from the sensor representative of a condition of filter media; providing a visual indication to a user on the display representative of the condition of the filter media as a function of the received data, wherein the visual indication includes a graphical representation of a remaining period of useful life of the filter media.





Claim 17: The system of claim 15, wherein the operations further comprise obtaining time-based pressure data points from the sensor; calculating a mean difference between obtained adjacent pressure data points; and estimating filter life based on the identification of a pressure difference in adjacent points that is greater than a threshold pressure difference.

Claim 18: An air filter comprising: filter media within a perimeter frame; a differential pressure sensor attached to the filter media; and circuitry coupled to the sensor, the circuitry configured to receive pressure data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not include or rely on the monitoring of airflow through a bypass.




Claim 19: The air filter of claim 18, wherein the differential pressure sensor is co-located with the circuitry within a sensor housing including a cap, and wherein the housing further includes: a first opening and a second opening, wherein the second opening comprises a tube configured to extend from a downstream side of the filter media through the filter media to an upstream side of the filter media.












Claim 20: The air filter of claim 18, wherein the pressure sensor is releasably attached to the filter media. air
Claim 1: An air filter comprising: filter media comprising a downstream side and an upstream side; an absolute pressure sensor attached to the downstream side of the filter media adapted to measure downstream pressure while air is moved through the filter media; and circuitry coupled to the sensor, the circuitry configured to receive pressure data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not rely on the monitoring of airflow through a bypass through or around the filter media.

Claim 2: The air filter of claim 1, wherein the circuitry is adapted to transmit sensor data to a memory device coupled to a processor and having a program stored thereon for execution by the processor to determine a pressure at the filter media as a function of the data from the pressure sensor.

Claim 3: The air filter of claim 2, wherein the processor is programmed to determine a status of the filter by a temporal analysis of the pressure data.

Claim 4: The air filter of claim 1, wherein the circuitry or the processor is adapted to determine a pressure difference across the filter media.

Claim 5: The air filter of claim 1 and further comprising a second sensor to provide second data, wherein the circuitry is further adapted to combine the second data with the data from the pressure sensor to determine a pressure or pressure difference.

Claim 6: The air filter of claim 1 and further comprising a perimeter frame.

Claim 7: The air filter of claim 6, wherein the filter media is pleated, and wherein the frame has a generally rectangular shape.

Claim 8: The air filter of claim 1 and further comprising an electronically readable filter ID, wherein the circuitry is further adapted to at least one of read the filter ID and transmit the filter ID.

Claim 9: The air filter of claim 8, wherein the circuitry is adapted to use the filter ID to enable or disable providing wireless data transmission.

Claim 10: The air filter of claim 1, wherein the circuitry is adapted to either transmit data intermittently, acquire data intermittently, or both.

Claim 1: An air filter comprising: filter media comprising a downstream side and an upstream side; an absolute pressure sensor attached to the downstream side of the filter media adapted to measure downstream pressure while air is moved through the filter media; and circuitry coupled to the sensor, the circuitry configured to receive pressure data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not rely on the monitoring of airflow through a bypass through or around the filter media.
Claim 11: The air filter of claim 1, wherein the circuitry is further adapted to generate an alert indicative of a time to replace the air filter as a function of the sensed condition of the filter.

Claim 12: The air filter of claim 1, wherein the circuitry is co-located with the sensor in a sensor housing.


Claim 13: The air filter of claim 1, wherein the circuitry wirelessly transmits data by at least one communication protocol selected from the group consisting of Bluetooth and Bluetooth Low Energy. 

Claim 15: A system for determining the useful life of an air filter, the system comprising: filter media comprising a downstream side and an upstream side; a single sensor attached to only the downstream side of the filter media for sensing a condition of the filter; and circuitry coupled to the sensor, the circuitry configured to receive data from the sensor representative of the condition of the filter media and wirelessly transmit such data; and a personal mobile device comprising a processor; a display coupled to the processor; and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising: wirelessly receiving data directly or indirectly from the sensor representative of a condition of filter media; providing a visual indication to a user on the display representative of the condition of the filter media as a function of the received data, wherein the visual indication includes a graphical representation of a remaining period of useful life of the filter media, and wherein the operations further comprise generating a filter type recommendation based on user profile information indicative of air quality.

Claim 17: The system of claim 15, wherein the operations further comprise obtaining time-based pressure data points from the sensor; calculating a mean difference between obtained adjacent pressure data points; and estimating filter life based on the identification of a pressure difference in adjacent points that is greater than a threshold pressure difference.

Claim 1: An air filter comprising: filter media comprising a downstream side and an upstream side; an absolute pressure sensor attached to the downstream side of the filter media adapted to measure downstream pressure while air is moved through the filter media; and circuitry coupled to the sensor, the circuitry configured to receive pressure data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not rely on the monitoring of airflow through a bypass through or around the filter media.

Claim 1: An air filter comprising: filter media comprising a downstream side and an upstream side; an absolute pressure sensor attached to the downstream side of the filter media adapted to measure downstream pressure while air is moved through the filter media; and circuitry coupled to the sensor, the circuitry configured to receive pressure data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not rely on the monitoring of airflow through a bypass through or around the filter media.
Claim 4: The air filter of claim 1, wherein the circuitry or the processor is adapted to determine a pressure difference across the filter media.
Claim 12: The air filter of claim 1, wherein the circuitry is co-located with the sensor in a sensor housing.

Claim 4: The air filter of claim 1, wherein the circuitry or the processor is adapted to determine a pressure difference across the filter media.


In view of the above, since the subject matters recited in the claims 1-20 of the instant application were fully disclosed in and covered by claims 1-13, 15 and 17 of U.S. Patent No. 10,223,905 B2, allowing the claims 1-20 would result in an unjustified or improper granted of patents.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 1, 4, 5, 15 and 18 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 3, 7 and 13 of U.S. Patent No. 10,646,809 B2. The difference between the patented narrower claims 1, 3, 7 and 13 and the instant broader claims 1, 4, 5, 15 and 18 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 16/869,338:
U.S. Patent No. 10,646,809 B2:
Claim 1: An air filter comprising: filter media comprising a downstream side and an upstream side; an absolute pressure sensor attached to the downstream side of the filter media adapted to measure downstream pressure while air is moved through the filter media; and circuitry coupled to the sensor, the circuitry configured to receive pressure data from the sensor representative of the condition of the filter media and wirelessly transmit such data.

Claim 4: The air filter of claim 1, wherein the circuitry is adapted to determine a pressure difference across the filter media.



Claim 5: The air filter of claim 1 and further comprising a second sensor to provide second data, wherein the circuitry is further adapted to combine the second data with the data from the pressure sensor to determine the pressure difference.

Claim 15: A system for determining the useful life of an air filter, the system comprising: filter media comprising a downstream side and an upstream side; a sensor attached to at least the downstream side of the filter media for sensing a condition of the filter; and circuitry coupled to the sensor, the circuitry configured to receive data from the sensor representative of the condition of the filter media and wirelessly transmit such data; and a personal mobile device comprising a processor; a display coupled to the processor; and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising: wirelessly receiving data directly or indirectly from the sensor representative of a condition of filter media; providing a visual indication to a user on the display representative of the condition of the filter media as a function of the received data, wherein the visual indication includes a graphical representation of a remaining period of useful life of the filter media.







Claim 18: An air filter comprising: filter media within a perimeter frame; a differential pressure sensor attached to the filter media; and circuitry coupled to the sensor, the circuitry configured to receive pressure data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not include or rely on the monitoring of airflow through a bypass.
Claim 1: An air filter comprising: filter media; a sensor directly attached to a downstream side of the filter media; and circuitry coupled to the sensor, the circuitry configured to receive data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not rely on the monitoring of airflow through a bypass through or around the filter media.



Claim 3: The air filter of claim 2 wherein the pressure sensor is an absolute pressure sensor supported on a downstream side of the filter media to measure downstream pressure while air is moved through the filter media.
Claim 7: The air filter of claim 2 and further comprising a second sensor to provide second data, wherein the processor is further adapted to combine the second data with the data from the pressure sensor to determine the pressure difference.

Claim 13: A system for determining the useful life of an air filter, the system comprising: filter media comprising a downstream side and an upstream side; a single sensor attached to the downstream side of the filter media for sensing a condition of the filter; and circuitry coupled to the sensor, the circuitry configured to receive data from the sensor representative of the condition of the filter media and wirelessly transmit such data; and a personal mobile device comprising a processor; a display coupled to the processor; and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising: wirelessly receiving data directly or indirectly from the sensor representative of a condition of filter media; providing a visual indication to a user on the display representative of the condition of the filter media as a function of the received data, wherein the visual indication includes a graphical representation of a remaining period of useful life of the filter media over time, including a remaining period of useful life of the filter media, and wherein the operations further comprise wherein the visual indication is provided as a function of user profile or other information indicative of air quality.

Claim 1: An air filter comprising: filter media; a sensor directly attached to a downstream side of the filter media; and circuitry coupled to the sensor, the circuitry configured to receive data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not rely on the monitoring of airflow through a bypass through or around the filter media.



In view of the above, since the subject matters recited in the claims 1, 4, 5, 15 and 18 of the instant application were fully disclosed in and covered by claims 1, 3, 7 and 13 of U.S. Patent No. 10,646,809 B2, allowing the claims 1, 4, 5, 15 and 18 would result in an unjustified or improper granted of patents.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 1-5, 8-9, 12, 15 and 18 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-6, 9 and 13 of U.S. Patent No. 11,202,982 B2. The difference between the patented narrower claims 1-6, 9 and 13 and the instant broader claims 1-5, 8-9, 12, 15 and 18 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/544,019:
U.S. Patent No. 11,202,982 B2:
Claim 1: An air filter comprising: filter media comprising a downstream side and an upstream side; an absolute pressure sensor attached to the downstream side of the filter media adapted to measure downstream pressure while air is moved through the filter media; and circuitry coupled to the sensor, the circuitry configured to receive pressure data from the sensor representative of the condition of the filter media and wirelessly transmit such data.

Claim 2: The air filter of claim 1, wherein the circuitry is adapted to transmit sensor data to a memory device coupled to a processor and having a program stored thereon for execution by the processor to determine a pressure difference across the filter media as a function of the data from the pressure sensor.

Claim 3: The air filter of claim 2, wherein the processor is programmed to determine a status of the filter by a temporal analysis of the pressure data.

Claim 4: The air filter of claim 1, wherein the circuitry is adapted to determine a pressure difference across the filter media.



Claim 5: The air filter of claim 1 and further comprising a second sensor to provide second data, wherein the circuitry is further adapted to combine the second data with the data from the pressure sensor to determine the pressure difference.

Claim 8: The air filter of claim 1 and further comprising an electronically readable filter ID, wherein the circuitry is further adapted to at least one of read the filter ID and transmit the filter ID.



Claim 9: The air filter of claim 8, wherein the circuitry is adapted to use the filter ID to enable or disable providing wireless data transmission.





Claim 12: The air filter of claim 1, wherein the circuitry is further adapted to generate an alert indicative of a time to replace the air filter as a function of the sensed condition of the filter.

Claim 15: A system for determining the useful life of an air filter, the system comprising: filter media comprising a downstream side and an upstream side; a sensor attached to at least the downstream side of the filter media for sensing a condition of the filter; and circuitry coupled to the sensor, the circuitry configured to receive data from the sensor representative of the condition of the filter media and wirelessly transmit such data; and a personal mobile device comprising a processor; a display coupled to the processor; and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising: wirelessly receiving data directly or indirectly from the sensor representative of a condition of filter media; providing a visual indication to a user on the display representative of the condition of the filter media as a function of the received data, wherein the visual indication includes a graphical representation of a remaining period of useful life of the filter media.





Claim 18: An air filter comprising: filter media within a perimeter frame; a differential pressure sensor attached to the filter media; and circuitry coupled to the sensor, the circuitry configured to receive pressure data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not include or rely on the monitoring of airflow through a bypass.

Claim 1: An air filter comprising: filter media comprising a downstream side and an upstream side; a pressure sensor attached to only one side of the filter media; and circuitry coupled to the sensor, the circuitry configured to receive pressure data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not rely on the monitoring of airflow through a bypass through or around the filter media.

Claim 2: The air filter of claim 1, wherein the circuitry is adapted to transmit sensor data to a memory device coupled to a processor and having a program stored thereon for execution by the processor to determine a pressure at the filter media as a function of the data from the pressure sensor.

Claim 3: The air filter of claim 2, wherein the processor is programmed to determine a status of the filter by a temporal analysis of the pressure data.

Claim 4: The air filter of claim 1, wherein the circuitry or the processor is adapted to determine a pressure difference across the filter media as a function of the data from the pressure sensor.

Claim 5: The air filter of claim 1 and further comprising a second sensor to provide second data, wherein the circuitry is further adapted to combine the second data with the data from the pressure sensor to determine a pressure or pressure difference.

Claim 6: The air filter of claim 1 and further comprising an electronically readable filter ID, wherein the circuitry is further adapted to at least one of read the filter ID and transmit the filter ID, and wherein the circuitry is adapted to use the filter ID to enable or disable providing wireless data transmission.

Claim 6: The air filter of claim 1 and further comprising an electronically readable filter ID, wherein the circuitry is further adapted to at least one of read the filter ID and transmit the filter ID, and wherein the circuitry is adapted to use the filter ID to enable or disable providing wireless data transmission.

Claim 9: The air filter of claim 1, wherein the circuitry is further adapted to generate an alert indicative of a time to replace the air filter as a function of the sensed condition of the filter. 

Claim 13: A system for determining the useful life of an air filter, the system comprising: An air filter comprising: filter media comprising a downstream side and an upstream side; an absolute pressure sensor attached to only one side of the filter media and adapted to measure downstream pressure while air is moved through the filter media; and circuitry coupled to the sensor, the circuitry configured to receive pressure data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not rely on the monitoring of airflow through a bypass through or around the filter media; and a personal mobile device comprising a processor; a display coupled to the processor; and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising: wirelessly receiving data directly or indirectly from the sensor representative of a condition of filter media; providing a visual indication to a user on the display representative of the condition of the filter media as a function of the received data, wherein the visual indication includes a graphical representation of a remaining period of useful life of the filter media.

Claim 1: An air filter comprising: filter media comprising a downstream side and an upstream side; a pressure sensor attached to only one side of the filter media; and circuitry coupled to the sensor, the circuitry configured to receive pressure data from the sensor representative of the condition of the filter media and wirelessly transmit such data, wherein the sensor does not rely on the monitoring of airflow through a bypass through or around the filter media.


In view of the above, since the subject matters recited in the broader claims 1-5, 8-9, 12, 15 and 18 of the instant application were fully disclosed in and covered by narrower claims 1-6, 9 and 13 of U.S. Patent No. 11,202,982 B2, allowing the claims 1-5, 8-9, 12, 15 and 18 would result in an unjustified or improper granted of patents.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art. 

U.S. Publication No. 2002/0104967 A1 of Kouznetsov, disclose a gas sensor (10) exposed by diffusion to a gas flow and operable to measure the presence of a particular gas component of the gas flow. The sensor (10) comprises a base (20), a diffuser (34), a source (36), a detector (38), and a detection chamber (40). The diffuser (34) is interposed between the gas flow and the detection chamber (40). Thus, rather than directly exposing the source (36), detector (38), and other electronics to the full force of the gas flow, the gas is passed to and from the detection chamber (40) by diffusion. The source (36) radiates energy having a particular characteristic such that the energy is proportionally absorbed by the gas component. The detector (38) measures the presence of any unabsorbed energy and generates an output signal indicative thereof. The detection chamber (40) is coated with a material known to reflect the radiated energy.

U.S. Publication No. 2005/0150304 A1 of Gustafson et al, disclose an apparatus for measuring the differential pressure of fluid in filter. The apparatus comprises a housing defining a pressure chamber. A differential pressure gauge divides the pressure chamber into first and second fluid chambers. The differential pressure gauge is arranged to measure a differential pressure between fluid in the first chamber and fluid in the second chamber. The differential pressure gauge has a variable output.

U.S. Publication No. 2006/0100796 A1 of Fraden et al, disclose a detector for monitoring decrease in air flow rate due to air filter clogging. It is based on combination of three essential components: the air flow sensor, a threshold detector and an indicator. The air flow sensor is built in form of a novel thermo-anemometer which contains a thermistor, a heating element, and a thermal insulator. Temperature of the sensor is maintained above the air temperature by a constant value by means of an electronic servo circuit. The threshold detector is implemented either in a hardware or software. A novel design of a thermo-anemometer (closely related to a hot wire anemometer) automatically compensates for variations in the air temperatures. The thermo-anemometer triggers the threshold circuit when air flow rate drops below a preset level. For reduction of power consumption, the detector may employ two additional sensors: one is for detection of the blower operation and the other is a presence detector to enable the alarm in presence of people to perceive the alarm. The device automatically calibrates itself upon installation of a new or cleaned air filter. The applications include residential and commercial air conditioners, air heaters, internal combustion engines, vacuum cleaners and other systems where air filters are employed.

U.S. Publication No. 2007/0013534 A1 of DiMaggio, disclose a wireless sensor unit detects an out-of-range condition of an air filter in a HVAC system by sensing the air flow passing across the filter or by pressure differential across the air filter. A The sensor unit sends a signal to a receiver unit that can be positioned a distance from the sensor unit to process the signal sent by the sensor unit and provide audio and/or visual warning of the air filter condition.

U.S. Publication No. 2012/0318073 A1 of Zavodny et al, disclose sensor offsets for an air filter monitor installed in an HVAC system may be determined by measuring a sensor offset differential pressure value across an air filter when substantially no air flow exists through the air filter. The sensor offset differential pressure value obtained at or near zero flow may represent the sensor offset for the air filter monitor.  The sensor offset differential pressure value may be used to compensate an un-compensated differential pressure value obtained during flow conditions.  

U.S. Patent No. 9,481,004 B2 to Vickers et al, disclose a filter for paint booth filtration systems. The filter has a housing made up of a peripheral wall, which extends around the entire periphery of the filter, and opposing filter-retaining screens. The filter-retaining screens form the upstream and downstream faces of the filter. The filtration element may be a frame with lattice and a rigidifying channel therearound combined with a filtration material extended around the frame. The filtration material may be slit and expanded paper that is joined at overlapping edges, or merely overlapped, to form a sleeve. One or more of the filtration elements are mounted in the housing substantially parallel to one another and to the screens.

U.S. Patent No. 9,593,861 B1 to Burnett, disclose a systems and methods for controlling and monitoring Indoor Air Quality (IAQ) devices are described. In some embodiments, a system may include an IAQ component configured to alter the quality of the air entering, leaving, or circulating within a building, a sensor coupled to the IAQ component, the sensor configured to determine a status of the IAQ component, and a transmitter coupled to the sensor, the transmitter configured to transmit an indication of the status to a controller. In other embodiments, a method may include receiving, at a Heating, Ventilation, and/or Air Conditioning (HVAC) thermostat, data from a sensor coupled to an IAQ component configured to alter the quality of the air entering, leaving, or circulating within a building, and determining, by the HVAC thermostat, a status of the IAQ component based upon the data.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						September 24, 2022           Primary Examiner, Art Unit 2685